        Case 4:21-cv-00251-JM Document 17 Filed 09/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION



CLYDE E. WALLACE                                                            PETITIONER

v.                           NO. 4:21-cv-00251 JM

DEXTER PAYNE                                                            RESPONDENT

                                      JUDGMENT


     Pursuant to the Order entered this day, judgment is entered for respondent Dexter Payne.

     IT IS SO ORDERED this 15th day of September, 2021.



                                          __________________________________
                                            UNITED STATES DISTRICT JUDGE
